Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (the "Agreement") made as of the 25th day of
February, 2016 by and between Cantone asset Management, LLC, a Pennsylvania
limited liability company, its successors and assigns (the "Lender"), and
LATTICE INCORPORATED, a Delaware corporation, its successors and assigns (the
"Borrower"). (The Lender and the Borrower are sometimes referred to collectively
in this Agreement as the "Parties" or singly as a "Party.")

 

BACKGROUND

 

At the request of and on behalf of the Borrower, the Lender proposes to extend
to the Borrower a term loan in the principal sum of Three Hundred Seventy-Five
Thousand Dollars ($375,000) (the "Loan") to purchase components and assemble a
telecommunications system to be sold to its customer ("Correct Solutions") (the
"System," defined below).

 

NOW THEREFORE, in consideration of the promises contained in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to the legally bound, the Parties agree as
follows:

 

1. Definitions. The following terms used in this Agreement shall have the
meanings set forth below:

 

(a) "Agreement" means this Agreement.

 

(b) "Business Day" shall mean any day other than a Saturday, a Sunday, a United
States federal government legal holiday or a day on which banking institutions
are authorized or required by law or other governmental action to close in the
State of New Jersey.

 

(c) "Collateral" means the collateral in which the Lender is granted a security
interest by this Agreement and which shall include the following: all of the
Borrower's right, title and interest in a certain purchase order (a copy of
which is attached as Exhibit A), components, work-in-progress, accounts
receivable and the proceeds of the foregoing under that certain agreement with
Correct Solutions, and all proceeds, products and accounts thereof; including
all insurance proceeds, and rights to refunds or indemnification whatsoever
owing, together with all instruments, all documents of title representing any of
the foregoing, all rights in any merchandising, goods, equipment, which any of
the same may represent, and all right, title, security and guaranties with
respect to each account receivable.

 

(c) "Loan Documents" means this Agreement, the $375,000 Note of even date from
Borrower to Lender (the "Note"), the UCC-1 Financing Statement naming Borrower
as debtor and Lender as secured party to be filed with the New Jersey Department
of State and all other loan documents listed on the Closing Checklist attached
as Exhibit B, including all riders, supplements and addenda to such documents.

 

(d) "Loan" means the $375,000 Loan, as advanced, extended and otherwise made
under this Agreement.

 



 1 

 

 

(e) "Person" shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, limited liability partnership, trust,
incorporated organization, association, corporation, institution, entity, party
or government (including any division, agency or department thereof), and, as
applicable, the successors, heirs and assigns of each.

 

(f) "Principal Amount" means $375,000.

 

(g) "System" means the telecommunications system sold to Correct Solutions which
is the subject of the purchase order attached as Exhibit A.

 

(g) "Taxes" mean any federal, state, local or foreign income sales, use,
transfer, payroll, property, occupancy, franchise or other tax, levy, impost,
fee, imposition, assessment or similar charge, together with any interest or
penalties thereon.

 

(i) "UCC" shall mean the Uniform Commercial Code as in effect from time to time
in the State of New Jersey.

 

2. Terms of the Loan.

 

(a) Lender agrees to extend the Loan to Borrower in order to (i) first, to
purchase components and assemble the System, and (ii) second, for working
capital purposes. The term of the Loan (the "Term") shall be for six months from
the date of closing of this transaction (the "Closing Date") or the date on
which Correct Solutions pays the for the System, whichever is earlier.

 

(b) The Parties agree that the Closing Date is to be no later than February 26,
2016 and the Parties will use their best efforts to complete this transaction by
the Closing Date or as soon as practicable thereafter.

 

(c) Borrower will pay interest at fourteen percent (14%) annually (the "Interest
Rate"), with interest accruing on the outstanding principal amount beginning on
the Closing Date paid monthly, interest only, on the tenth day of the month for
the previous month, with the first payment of interest due March 26, 2016. Upon
an Event of Default as defined in the Note or in this Agreement, the interest
rate will increase to 18% (the "Default Rate"). Interest on the Note will accrue
at the Default Rate until all defaults have been cured.

 

(d) The outstanding unpaid principal amount of the Loan and all accrued but
unpaid interest shall be paid in full on the earlier of: (i) May 26, 2016, or
(ii) the date Correct Solutions pays for the System (in either case, the "Due
Date"). The Borrower has the right to repay the principal amount and accrued
interest at any time before the Due Date. To the extent that the Lender receives
payments from Correct Solutions, the Lender will apply such payments as
described in the Note.

 

(e) To evidence the obligation of Borrower to Lender to repay the Loan with
interest at the Interest Rate in accordance with the provisions of this
Agreement, Borrower shall execute and deliver to Lender at Closing the Note, a
form of which is attached as Exhibit C.

 



 2 

 

 

(f) To secure the Note, Borrower shall execute and deliver to Lender at Closing
and cause to be filed a UCC-1 Financing Statement, which grants to Lender a
perfected first security interest in the Collateral (the "Financing Statement").

 

(g) Borrower shall have a subordination agreement signed by its existing
accounts receivable lender to evidence Lender's first lien on the System
proceeds.

 

3. Fees. Borrower acknowledges that the fees and expenses payable as described
in this Section will be deducted from the gross amount of the Loan at Closing,
with the Borrower receiving the net proceeds.

 

(a) At the Closing, or within thirty (30) days thereafter, Borrower shall
deliver to the Lender 600,000 shares of the Borrower's common stock, registered
in the name of the Lender or to its order.

 

(b) Borrower acknowledges that Lender will make the Loan at a 5% original issue
discount, deducted at Closing.

 

(c) At the Closing, the Borrower will also be responsible for the filing fee for
the Financing Statement, which is $65.00, deducted at Closing. To the extent
that the Lender or its counsel believes that it is advisable to file a Financing
Statement with any other jurisdiction (based upon the location of any
Collateral), Borrower will reimburse the Lender for any such fees upon request.

 

(d) Borrower will pay a due diligence fee of $1,500 and a lender's legal fee of
$1,500.

 

(e) Fees Upon Default. In addition to any other remedies for an uncured Event of
Default under this Agreement or the Note, upon an Event of Default that remains
uncured (according to the terms of the Note), there will be added to the
principal amount of the Note then outstanding an additional $37,500 as a penalty
and not as interest.

 

4. Collateral for the Loan. The Parties agree that the collateral and security
for the Loan shall be a first priority security interest in the Collateral,
including the components of the System and work-in-progress before delivery, and
accounts receivable from Correct Solutions for the System. Until the total
principal amount and accrued interest has been paid to the Lender, Correct
Solutions shall be instructed to make all payments due under the purchase order
or the accounts receivable directly to the Lender. Borrower will execute an
irrevocable order directing Correct Solutions to direct all payments on the
Collateral to the Lender until the Lender certifies that the Lender is paid in
full. To the extent the Lender receives any amount from Correct Solutions in
excess of the total amount due, the Lender will forward such amount to the
Borrower in a timely manner.

 

5. Covenants of Borrower. In addition to the covenants and agreements of the
Borrower contained in the other Loan Documents, and as long as the Loan is
outstanding, the Borrower hereby covenants and agrees as follows:

 



 3 

 

 

(a) Except as has been publicly disclosed by Borrower, Borrower shall promptly
give notice in writing to Lender of the occurrence of any material litigation,
arbitration or governmental proceeding affecting Borrower, and of any
governmental investigation or labor dispute pending or, to the knowledge of
Borrower, threatened which could reasonably be expected to interfere
substantially with normal operations of the business of Borrower or materially
adversely, affect the financial condition of Borrower.

 

(b) Borrower shall promptly give notice in writing to Lender of the occurrence
of any Event of Default (as defined in the Note) and of any condition, event,
act or omission which, with the giving of notice or the lapse of time or both,
would constitute an event of default under this Agreement or under the Loan
Documents.

 

(c) Any and all payments by the Borrower hereunder or under the Note to or for
the benefit of Lender shall be made free and clear of and without deduction for
any and all present or future Taxes, deductions, charges or withholdings.

 

6. Construction of this Agreement.

 

(a) Time is of the essence in connection with any act, undertaking or matter to
be performed under this Agreement.

 

(b) This Agreement is intended as a separate agreement between the Parties
enforceable in accordance with its terms and is in addition to any other
agreements between the Parties including but not limited to the Loan Documents,
and this Agreement shall not be deemed to replace, modify, substitute for, be
merged with or into or amend or alter the Loan Documents in any way except to
the extent expressly provided for herein.

 

(c) Unless otherwise specified herein or unless the context otherwise indicates,
all capitalized terms used in this Agreement shall have the same definitions and
meanings as used in and defined in the Loan Documents.

 

(d) Borrower acknowledges that it was represented by legal counsel in connection
with this Agreement and the Loan Documents and that it was under no economic
duress or other compulsion in entering into this Agreement.

 

7. Representations and Warranties of Borrower

 

(a) Borrower hereby represents and warrants that:

 

(i) Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified and
authorized to do business and is in good standing wherever the nature of the
business conducted by Borrower makes such qualification necessary.

 

(ii) Borrower has the corporate power and authority to own its property and to
conduct its business and holds such licenses and certificates as may be
applicable and required for the conduct of its business; and Borrower has the
corporate power and authority to enter into this Agreement and to consummate all
transactions contemplated in this Agreement.

 



 4 

 

 

(iii) This Agreement and the Loan Documents constitute valid, continuing, legal
and binding obligations of Borrower and are enforceable against Borrower in
accordance with their terms, subject however, to creditors' rights generally.

 

(iv) The making of this Agreement has been duly authorized by all necessary
corporate action on the part of Borrower, including Board of Directors approval,
does not require the approval of, or the giving of notice to, any other entity
or third person; and will not violate any provision of law or of Borrower's
Articles of Incorporation or Bylaws, or result in the breach of, constitute a
default under, contravene any provision of, or result in the creation of any
lien, charge, encumbrance or security interest upon any property or assets of
Borrower.

 

(v) The individuals executing this Agreement on behalf of Borrower are duly
authorized officers of Borrower and are authorized to execute this Agreement and
to take any and all other actions contemplated or required by this Agreement.

 

(vi) Except as has been publicly disclosed by Borrower, there are no suits or
proceedings pending or, to the knowledge of Borrower, threatened in any court or
before any regulatory commission, board or other administrative or governmental
agency against Borrower, which if adversely determined would have a material
adverse effect on the financial condition of Borrower or the business of
Borrower or which if determined adversely to the Borrower would result in the
inability of Borrower to perform this Agreement.

 

(vii) The Financing Statement constitutes a valid and enforceable security
interest in the Collateral described therein.

 

(ix) There are no mortgages, pledges, security interests, liens, charges,
leases, encumbrances or claims on or with respect to the System, or any part
thereof, or any title interest therein or any proceeds thereof, which have a
priority superior to the lien and priority positions of the Lender's security
interest.

 

(x) As of the date of this Agreement, Borrower is not insolvent as defined by
the United States Bankruptcy Code, the Delaware Fraudulent Conveyances Act, by
the insolvency provisions of the Delaware Business Corporation Law or by law or
usage of any court of law or equity of the State of Delaware.

 

(xi) As of the date of this Agreement, Borrower has complied with all the terms
and conditions of this Agreement.

 

(xii) The execution, delivery and performance of this Agreement and the Loan
Documents will not violate any provisions of any indenture, agreement, or other
instrument to which Borrower or any of Borrower's properties or assets are
bound, and will not be in conflict with, result in a breach of, or constitute
(with due notice and/or lapse of time) a default under any such indenture,
agreement, or other instrument, or result in the creation or imposition of any
lien, charge, or encumbrance of any nature whatsoever upon any of the properties
or assets of Borrower.

 



 5 

 

 

(xiii) No authorization, consent, approval, license or exemption of, and no
registration, qualification, designation, declaration or filing with any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign is necessary to the valid execution and
delivery of this Agreement, the Loan Documents or any other documents evidencing
or relating to the Loan.

 

(xiv) The most recent financial statements of Borrower delivered to the Lender
represent fairly its financial position as of the date thereof; and the results
of its operations for the period indicated; and show all known liabilities,
direct or contingent, of Borrower as of the date thereof. Since the date of such
financial statements, there has been no material adverse change in the
condition, financial or otherwise, of Borrower or in the business and properties
of Borrower and, since such date, Borrower has not incurred, other than in the
ordinary course of business, any indebtedness, liabilities, obligations or
commitments, contingent or otherwise.

 

(xv) Neither this Agreement nor any other document, statement, financial
statement, or certificate furnished to Lender by or on behalf of Borrower in
connection herewith, contains an untrue statement of a material fact with
respect to the financial condition or properties of Borrower or omits to state a
material fact necessary to make the statements contained therein not misleading
or, insofar as Borrower can now foresee, may in the future materially adversely
affect the financial condition or properties of Borrower which has not been set
forth in this Agreement or in a document, statement, financial statement or
certificate furnished to Lender in connection herewith.

 

(xvi) The Borrower is in compliance with all laws, rules, regulations,
judgments, decrees, orders, agreements and requirements which affect in any
material way the Borrower, its assets or the operation of its business and has
not received, and has no knowledge of, any order or notice of any governmental
investigation or of any violation or claim of violation of any law, regulation,
judgment, decree, order, agreement, or other governmental requirement. Except as
has been publicly disclosed by Borrower, the Borrower is not in material default
under any term of any indenture, contract, lease, agreement, instrument or other
commitment to which any of them is a party or by which any of them is bound. The
Borrower knows of no dispute regarding any indenture, contract, lease,
agreement, instrument or other commitment which could reasonably be expected to
have a material adverse effect on the Borrower's financial condition.

 

(b) Borrower hereby confirms, represents and warrants that the representations
and warranties set out in the Loan Documents are true and correct as of the date
of this Agreement.

 

 



 6 

 

 

8. Further Events of Default - Remedies

 

(a) The following events shall be an Event of Default under the Loan and in
addition to the Events of Default as defined in the Note; and Lender shall
thereupon have the option (which is not intended to diminish, alter or limit
Lender's rights described in this Agreement, the Loan Documents or any related
instruments, agreements and documents) to declare Borrower in default under this
Agreement and the Loan Documents, and all other agreements with Lender, and
declare all existing and future liabilities, indebtedness and obligations
accelerated and immediately due and payable, including, but not limited to,
interest, principal, expenses, advances to protect Lender's position and
reasonable counsel fees to enforce this Agreement, the Loan Documents, and all
related instruments, agreements and documents, and all of Lender's rights
hereunder and thereunder, all without demand, notice, presentment or protest, or
further action of any kind, except as specified herein.

 

(i) If Lender shall discover evidence that any warranty, representation or
statement made or furnished to Lender by or on behalf of Borrower in connection
with this Agreement or otherwise, or to induce Lender to enter into this
Agreement, was false or misleading in any material respect when made or
furnished.

 

(ii) If any action, suit or proceeding is brought in law or in equity or in any
bankruptcy or receivership proceeding by Borrower or any of its creditors or any
other party to enjoin or set aside this Agreement.

 

(iii) If Borrower shall fail to pay any principal, interest, costs and fees when
due under the Loan Documents or this Agreement within five (5) days after
written notice from Lender to Borrower.

 

(iv) The dissolution, termination of existence, insolvency, business failure,
appointment of a receiver of, or of any part of the property of, or the
commencement of any proceeding under any bankruptcy, arrangement, reorganization
or insolvency laws by or against Borrower.

 

(v) If Borrower shall fail to observe or perform any obligation or covenant to
be observed or performed by Borrower hereunder or under any of the Loan
Documents, which are not cured within ten (10) days following written notice
from Lender to Borrower.

 

(vi) If any financial statement, material representation, warranty, statement or
certificate made or furnished to Lender in, or in connection with, this
Agreement, or as inducement to Lender to enter into this Agreement, or in any
separate statement or document to be delivered hereunder to Lender, shall be
materially false, incorrect, or misleading when made;

 

(vii) If Borrower shall admit an inability to pay its debts as they mature, or
shall make a general assignment for the benefit of its or any of its creditors.

 

(viii) If proceedings in bankruptcy, or for reorganization of Borrower, or for
the readjustment of any of its debts, under the Bankruptcy Code, as amended, or
any part thereof; or under any other laws, whether state or federal, for the
relief of debtors, now or hereafter existing, shall be commenced by Borrower, or
shall be commenced against Borrower and shall not be dismissed within sixty (60)
days of its commencement.

 



 7 

 

 

(ix) If a receiver or trustee shall be appointed for Borrower or for any
substantial part of its assets, or any proceedings shall be instituted for the
dissolution or the full or partial liquidation of Borrower, and if such
appointment or proceedings are involuntary, such receiver or trustee shall not
be discharged within sixty (60) days of appointment, or such proceedings shall
not be discharged within sixty (60) days of its commencement, or Borrower shall
discontinue its businesses or materially change the nature of its businesses.

 

(b) After any acceleration of the Loan, Lender shall have in addition to the
rights and remedies given it by this Agreement and the Loan Documents, all those
allowed by all applicable laws including, without limitation, the UCC as enacted
in a jurisdiction in which any Collateral may be located.

 

9. No Agency, Partnership or Joint Venture

 

Neither this Agreement nor the Loan Documents nor the exercise by Lender of any
of its rights or remedies hereunder or thereunder shall create, or shall be
deemed to have created (i) a relationship of principal and agent between
Borrower and Lender, or (ii) a partnership or joint venture, as between Lender
and Borrower, or (iii) to render Lender in any way responsible for the debts,
losses or liabilities of Borrower, or (iv) to render Lender a principal of, an
insider in, or in any manner in control of Borrower or its business affairs.

 

10. Notices

 

All notices to be given pursuant to this Agreement shall be given by the parties
hereto either by certified mail, postage pre-paid, with return receipt requested
or by expedited delivery service or by hand delivery, with a receipt being
obtained therefor, at the following addresses, or at such other addresses as to
which the parties hereto may be notified in accordance herewith from time to
time.

 

If to the Borrower: Lattice Incorporated
7150 N. Park Drive
Suite 500
Pennsauken, NJ 08109
Phone (856) 910-1166
Fax (856) 910-1811     With copies to:

Mitchell Nussbaum, Esq.

Loeb & Loeb, LLP

345 Park Avenue

New York, NY 10154

Telephone: (212) 407-4159
Facsimile: (212) 504-3013

 

 



 8 

 

  

If to the Lender: Cantone Asset Management, LLC
766 Shrewsbury Ave
Tinton Falls, NJ 07724
Telephone: 732-450-3500
Facsimile: 732-450-3520
Attention: Anthony Cantone    



With copies to:



Christopher P. Flannery, Esq.
4 Hillman Drive

Suite 104

Chadds Ford, PA 19317
Telephone: (610) 361-8016
Facsimile: (610) 558-4882

 

Notice shall be effective upon receipt.

 

11. Remedies Are Cumulative. Lender's rights and remedies under this Agreement
are cumulative and not alternative. Neither the failure nor any delay on the
part of Lender in exercising any right, power or privilege under any of the Loan
Documents or this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. No claim or right arising out of this Agreement or the Loan Documents
can be discharged by Lender in whole or in part, by a waiver or renunciation of
the claim or right unless in writing signed by Lender.

 

12. Entire Agreement. This Agreement and the Loan Documents are intended by the
Parties as a final expression of their agreements with respect to the subject
matter thereof, and are intended as a complete and exclusive statement of the
terms and conditions of that agreement. This Agreement and the Loan Documents
may not be modified, rescinded, or terminated orally, and no modification,
rescission, termination or attempted waiver of any of the provisions thereof
shall be valid unless in writing, supported by consideration, and signed by the
Party against whom the same is sought to be enforced.

 

13. Assignments, Successors and No Third Party Rights. This Agreement shall
apply to and shall be binding in all respects upon, and shall inure to the
benefit of, the successors and assigns of Lender and Borrower. Except as
explicitly stated herein, nothing expressed or referred to in this Agreement is
intended or shall be construed to give any person or entity other than the
Parties any legal or equitable right, remedy or claim under or with respect to
this Agreement, or any provision hereof, it being the intention of the Parties
that this Agreement, and all of its provisions and conditions, are for the sole
and exclusive benefit of the Parties and for the benefit of no other person or
entity and are personal to the Parties unless otherwise expressly provided.

 

14. Action Taken at Closing. The execution and delivery of this Agreement at
Closing and all other actions to be taken and transactions to occur in
connection with this Agreement at Closing, and the consummation at Closing of
certain acts and transactions to which reference is made in this Agreement, are
to be and were considered effected simultaneously as part of a number of
interrelated transactions, and all deliveries of documents and other acts are to
be deemed in escrow until all transactions referred to in, and relating to, this
Agreement have been completed.

 



 9 

 

 

15. Survival of Representation. Warranties and Covenants. The representations,
warranties and covenants set forth in this Agreement shall survive the execution
and delivery of this Agreement and the Closing.

 

16. Section Headings, etc. The headings of Sections contained in this Agreement
are provided for convenience only and form no part of this Agreement, and shall
not affect its construction or interpretation. All references to Sections and
paragraphs refer to the corresponding Sections and paragraphs in Sections of
this Agreement. All words used herein shall be construed to be of such gender or
number as the circumstances require. This "Agreement" shall mean this Agreement
as a whole and as the same may, from time to time hereafter, be amended,
supplemented or modified. The words "herein", "hereof', "hereby", "hereto",
"hereunder, and words of similar import, refer to this Agreement as a whole and
not to any particular Section, paragraph, clause or other subdivision hereof,
unless otherwise specifically noted.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement.

 

18. Governing Law. This Agreement shall be governed by and construed under the
laws of the Commonwealth of Pennsylvania, all rights and remedies being governed
by such laws, and any provision hereof which may prove to be unenforceable shall
not affect the validity of any other provision of this Agreement,

 

19. Amendments. This Agreement may not be amended, revised, altered or
terminated except by an Agreement in writing executed by all of the Parties.

 

20. Term of Agreement and Reinstatement. This Agreement and the Loan Documents
shall remain in full force and effect until all obligations of Borrower under
the Loan is paid in full. If any sums paid to Lender on account of the Loan are
required to be returned or refunded by Lender, this Agreement and the Loan
Documents shall be revived and reinstated as to all such sums, including the
liens of the Financing Statement.

 

 



 10 

 



 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement, under seal the day and year first, above written.

 



SIGNED, SEALED AND DELIVERED IN THE PRESENCE OF:  

LENDER:

CANTONE ASSET MANAGEMENT, LLC

            /s/ [Signature Illegible]   By: /s/Anthony J. Cantone  (SEAL)
Witness       Anthony J. Cantone, Managing Member                            

BORROWER:



LATTICE INCORPORATED

a Delaware corporation

                        /s/ Dawn Gilbert   By: /s/ Paul Burgess  (SEAL) Witness
      Paul Burgess, President                                   [CORPORATE SEAL]
                         

 

 



 

 



 

 

 

 

 

 

 

 



 11 

 

 

EXHIBIT A

 

PURCHASE ORDER

 

 

 

 

 

 

 

 

 

 

 

 

 12 

 



 

EXHIBIT B
 

CLOSING CHECKLIST

 

 

 

 

 

 

 

 

 

 

 

 

 13 

 

 

EXHIBIT C

 

FORM OF NOTE

 

 

 

 

 

 

 

 

 

 

 

 

 14 

